Citation Nr: 1401056	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness, to include vertigo.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The appellant was a member of an Army National Guard unit, with a period of active duty for training from April 8, 1957 to October 16, 1957.  The appellant likely had reserve component service until November 1962.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).)  

During the current appeal, and specifically in August 2011, the appellant testified at a video conference hearing conducted before the undersigned Veterans Law Judge (VLJ).  38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2013).  A transcript of the testimony has been associated with the appellant's claims file.  

In September 2011, the Board remanded the appellant's claims for further evidentiary development.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ):  (1) provide the appellant with a VCAA notice letter that notified him of the information and evidence necessary to substantiate a claim of service connection based on Reserve and/or National Guard service; (2) obtain any private and/or VA treatment records pertinent to the appellant's claims; (3) confirm and verify the appellant's military service and dates of service, identify the units to which the appellant was assigned as well as the dates of those assignments, obtain any treatment records prepared by or maintained by any reserve unit or the National Personnel Records Center (NPRC), and obtain the appellant's service personnel records; (4) schedule the appellant for another VA mental examination with the same examiner who conducted the previous psychiatric examinations to determine the nature and etiology of his psychiatric disorder; and (5) to obtain an addendum opinion addressing the likely etiology of the appellant's vertigo from the VA examiner who conducted the previous neurological examination of the appellant in November 2010.  The Appeals Management Center (AMC) initiated a request to have the appellant scheduled for a VA examination in connection with his mental disorder claim and to return the claims file to the November 2010 VA examiner for an addendum opinion pertaining to his dizziness claim.  Reports of the examination (November 2011) and addendum opinion (October 2011) were associated with the claims file.  The appellant's service personnel records and private treatment records were also obtained and associated with the claims file.  

Unfortunately, after the aforementioned development had been undertaken and the claims file was transferred to the Board, it was determined that additional evidentiary development was still required to ensure that all attempts had been made to retrieve the appellant's service treatment records.  In addition, the VA examinations were found to be inadequate.  As such, the appellant's claims were remanded again in October 2012.  In the remand instructions, the Board directed the AOJ to conduct a more specific and detailed search for any service treatment records associated with the appellant's periods of service in the Reserves that may potentially still be in existence.  The Board also requested that the appellant's claims file be returned to the November 2011 VA psychiatric examiner and the November 2010 and October 2011 VA examiner for opinions addressing the likelihood that the appellant's disorders are related to his verified period of active duty for training.  As additional questions still remained regarding the etiology of the appellant's claimed disorders, in a July 2013 letter, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2013).  The VHA requested medical opinions from a VA Medical Center (VAMC) and obtained the opinion of a VA psychiatrist and a VA neurologist with respect to the questions raised in the Board's July 2013 request.  The August 2013 VHA opinion in connection with the appellant's claim for a psychiatric disorder, and the September 2013 VHA opinion in connection with the appellant's claim for vertigo have been associated with the appellant's claims folder.  

Although the Board finds the medical opinions to be adequate and the evidence of record sufficient to adjudicate the merits of the appellant's claim for an acquired psychiatric disorder, unfortunately, another remand with regard to the appellant's claim for service connection for a disability manifested by dizziness, is essential to ensure that the October 2012 Board remand instructions are met prior to a final adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.) 

As such, the issue of entitlement to service connection for a disability manifested by dizziness, to include vertigo is addressed in the remand that follows the decision.  


FINDING OF FACT

Resolving reasonable doubt in the appellant's favor, his currently diagnosed depressive disorder, not otherwise specified (NOS), is traceable to his period of active duty for training (ACDUTRA).


CONCLUSION OF LAW

The appellant has a depressive disorder NOS that was incurred during his period of ACDUTRA.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).  

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2013).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1) (2013).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A), (B); 38 C.F.R. § 3.6(d)(1), (2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).  See also Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  To establish service connection, the appellant must essentially show: (1) that his claimed disabilities were incurred during a period of active duty; or (2) that he became disabled from a disease or injury during a period of active duty for training or from an injury during a period of inactive duty training.  

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The appellant's certificate of military service reflects that he was a member of the United States Army Reserve from April 8, 1957 to October 16, 1957, upon which date he was honorably released.  However, the appellant's DD Form 214 clarifies that he was a member of the Army National Guard, with a six-month period of ACDUTRA from April 8, 1957 to October 16, 2957.  In his May 2007 claim, the appellant sought service connection for an acquired psychiatric disability manifested by nightmares, which reportedly began during this period of ACDUTRA.  

The Board finds that service connection for an acquired psychiatric disorder is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the appellant has been diagnosed with having depressive disorder NOS.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this regard, the appellant was afforded a VA examination in November 2010, at which time he reported to experience nightmares regarding his training period in the military, as well as restless sleep and occasional problems with depression.  Based on his discussion with, and evaluation of the appellant, the VA examiner diagnosed the appellant with depression NOS.  At the November 2011 VA psychiatric examination, the appellant described his period of service in the military and characterized his training period as a harsh time, noting that he felt as though he was discriminated against because he did not understand how to speak English.  Based on her evaluation of the appellant, the examiner determined that the appellant had some depression that may fall under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) diagnostic criteria for depressive disorder NOS.  The Board also acknowledges a February 2009 letter submitted by the appellant's private psychologist, S.G. Psy.D., wherein Dr. G. noted that he interviewed the appellant in November 2008, and results from this evaluation suggested clinical evaluations of anxiety and panic symptoms.  However, besides noting what the appellant's symptoms were, Dr. G. did not provide any diagnosis(es) for the appellant's psychiatric disorder(s).  

Turning to the second element required for service connection, the appellant's available service treatment records include the appellant's medical history reports associated with his enlistment and separation examinations.  Although the appellant denied a history of difficulty sleeping, depression, or nervous trouble of any sort on his pre-service November 1956 report of medical history, at the October 1957 separation examination, he reported a history of frequent or severe headaches, soaking night sweats, frequent trouble sleeping, terrifying nightmares, and depression or excessive worry.  

Finally, turning to the third element required for service connection, in the February 2009 letter, the appellant's psychologist, S.G., noted that the appellant's psychiatric symptoms, to include his "nightmares, excessive dreaming, panic attacks, worrisome behaviors and phobic reactions" go back to his army basic training, during which he struggled with anxiety, excessive worry, night sweats, and other anxiety type problems.  In August 2013, pursuant to a Veterans Health Administration (VHA) opinion request, a Staff Psychiatrist, L.P., M.D., reviewed the appellant's claims folder and provided an opinion with regard to the appellant's psychiatric disorders.  Dr. P. provided a summary of the November 1956 pre-service enlistment and October 1957 separation examination reports.  She also reviewed the February 2009 report issued by the appellant's psychologist, S.G.  In reviewing the February 2009 report, the examiner observed that S.G. related the appellant's psychiatric symptoms to his period of army basic training.  Based on her review of the evidence of record, and understanding of the facts of the claim, the examiner opined that it is at least as likely as not that the appellant's psychiatric disorder had its onset during, or is otherwise related to the verified period of active duty for training.  

The Board acknowledges that the record contains conflicting medical opinions pertaining to the relationship between the appellant's psychiatric disorder and his period of active duty for training.  In the November 2010 VA medical report, the VA examiner, D.V., M.D., opined that it would be mere speculation to try to connect the appellant's depression to his military service.  In the January 2011 addendum, the same VA examiner, Dr. V., noted that while in-service documentation reflected the appellant's complaints of harassment in the military, it was at least as likely as not that he could have been suffering from adjustment disorder with depressed mood and anxiety at that time.  According to this examiner, there was not enough information to connect the in-service adjustment disorder with depression and anxiety to the current diagnosis of depression NOS.  Although the appellant was afforded another VA psychiatric examination in November 2011, the VA examiner, R.T., M.D., did not provide an opinion as to whether the appellant's depression was related to his period of service.  In an April 2013 addendum opinion, the same VA examiner, Dr. T., reviewed and reiterated the same medical information provided by the November 2011 examiner, and determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

Although the November 2010/January 2011 VA examiner did not relate the appellant's psychiatric disorders to his period of service, the examiner did not state in clear and definitive terms that the appellant's depression was not related to his period of service.  Also, the Board finds the November 2011 and April 2013 VA medical opinions to be of limited probative value.  Dr. T. failed to address the etiology of the appellant's depression NOS in the November 2011 medical opinion, and the basis for the April 2013 opinion appears to be an exact duplicate of remarks made by Dr. T. in the previous November 2011 VA examination.  Furthermore, Dr. T. failed to provide the medical reasons for accepting or rejecting the appellant's statements regarding his continuing psychiatric symptoms since service.  

When considering documentation of the appellant's psychiatric symptoms at his separation from service, his competent lay assertions as to having experiencing psychiatric symptoms since service, the February 2009 private report issued by S.G., and the August 2013 medical opinion issued by Dr. P., the Board finds that the evidence is at least in equipoise as to whether the appellant's depression NOS is etiologically related to his period of active duty training.  Based on the totality of the evidence, and resolving reasonable doubt in his favor, the Board finds that the appellant currently has depressive disorder NOS that is traceable to his period of ACDUTRA.  Thus, service connection for depressive disorder NOS is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for depressive disorder NOS is granted


REMAND

The appellant's available service treatment records (STRs) consist only of duplicate copies of his enlistment and separation examination reports.  By way of history, in response to the May 2007 request for the appellant's complete STRs, the National Personnel Records Center (NPRC) responded that the appellant's STRs were likely destroyed in a 1973 fire at the NPRC.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362. 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  To help assist the appellant in reconstructing the remainder of his medical records, the RO, in a March 2009 notice letter, asked the appellant to complete a VA NA Form 13055, and, in so doing, to identify the name of the organization and unit he served in during his period of duty, the dates of his treatment, and the name and location of the hospital/dispensary where he was treated.  The March 2009 letter also provided the appellant with a list of alternative documents that he could use to substitute for his STRs.  The appellant completed the designated NA Form 13055 in March 2009 and specifically provided the name of the organization to which he was assigned in service, the location of the medical facilities where he received treatment for his claimed disorders, and the years he received treatment for his claimed disorders.  In May 2009, the RO made a formal request for the appellant's medical/dental and Surgeon General Office (SGO) records pertaining to treatment for the appellant's claimed disorders while serving with the "Tank Company 295th Infantry" division from April 8, 1957 to October 16, 1957.  This request for information returned no records and the response further requested that the search period be narrowed to a three-month period.  In September 2009, the RO further narrowed its search and requested the appellant's morning reports issued at medical facilities located in Vega Baja Puerto Rico and Fort Buchanon while serving in the "Tank Company 295th Infantry" division from April 8, 1957 to June 30, 1957, July 1, 1957 to August 31, 1957, and from September 1, 1957 to October 16, 1957.  In the October 2009 response, the NPRC indicated that morning reports contain status remarks on personnel assigned to a unit, and not unit activities and history.  The RO was directed to submit its request for historical data pertaining to the activities of a unit using request code 55 USIN.  

In October 2010, the RO issued a Formal Finding on the Unavailability of Service Treatment Records, listing the various attempts made to locate the appellant's records.  According to the memorandum, all procedures to obtain records pertaining to the appellant had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  

In the September 2011 remand, the Board determined that it was unclear from the record whether the appellant's STRs were indeed unavailable, whether additional information was necessary in order to conduct a thorough search for these records, or whether the AOJ made the proper request to the NPRC to permit a search for the appellant's STRs or alternative supporting records.  Pursuant to the September 2011 Board remand, in October 2011, the Appeals Management Center (AMC) requested from the Puerto Rico National Guard any service treatment or personnel records pertaining to the appellant.  In February 2012, the Puerto Rico National Guard responded, stating that the appellant's health records were not found in their archives.  The AMC also requested verification of the appellant's service from the NPRC.  In an October 2011 response, the NPRC verified that the appellant was ordered to active duty from training (ACDUTRA) with the National Guard for the period from April 8, 1957, to October 16, 1957.  The NPRC further indicated that the appellant's records were likely destroyed in a fire and that it was mailing all available documents pertaining to the appellant.  The only records provided were the appellant's service personnel records, which confirmed that the appellant was ordered to ACDUTRA on April 8, 1957  

Pursuant to the October 2012 remand instructions, , the AMC sent a letter to the Adjutant General of Puerto Rico and requested any available military records pertaining to the appellant, to include any service treatment records, line of duty determinations, physical examination reports and verification of all periods of service.  A February 2013 letter from the Adjutant General's Office at the Puerto Rico National Guard Joint Force Headquarters indicated that a search through their database and Record Holding Area was negative for information pertaining to the appellant.  

The AMC subsequently submitted another request to the NPRC under Personnel Information Exchange System (PIES) Code 020 in October 2012, and specifically asked for morning reports that contained any remarks or information as to whether the appellant was ever seen at sick call while serving with the "Tank Company 295th Infantry," anytime from October 17, 1957 to January 14, 1958; January 15, 1958 to March 15, 1958; and from March 16, 1958 to June 1, 1958.  Although several responses from the NPRC have been associated with the claims file, these responses appear to be duplicates of the same replies provided in response to the October 2009 and October 2011 requests submitted by the RO.  Indeed, the October 2009 request sought the morning reports while the appellant served with the "Tank Company 295th Infantry" from April 8, 1957 to June 1957; July 1957 to August 1957; and from September 1957 to October 1957 and containing remarks pertaining to "Vega Baja Puerto Rico and Ft Buchanon," areas proffered by the appellant in his NA Form 13055 when listing the location of medical facilities where he received treatment.  In its response, the NPRC indicated that morning reports contain status remarks on personnel assigned to a unit, and not unit activities and history.  It does not appear that the NPRC has ever issued a response to the October 2012 request.  The October 2011 reply issued by the NPRC was also a duplicate of a response to a previous request submitted by the RO, not the most recent October 2012 request by the AMC.  

The appellant indicated in the NA Form 13055 that he received in-service medical treatment for symptoms of dizziness and heart palpitations from October 17, 1957 to June 15, 1958.  Furthermore, the appellant's Retirement Credits Record has since been obtained and associated with the claims file and reflects that the appellant was a member of the National Guard from October 1959 to July 1962.  This report further shows that the appellant earned active duty and/or active duty training points from July 1960 to August 1960, and from July 8, 1961 to July 22, 1961.  To date, it does not appear as though the NPRC has issued an official response to the October 2012 request submitted by the AMC specifically requesting the appellant's STRs for the period from October 1957 to June 1958.  Pursuant to 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  If such notice is oral, VA must make record of the notice.  Id.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the appellant in this matter.  

In light of the fact that the NPRC never issued a response to the October 2012 Request for Information submitted by the AMC, and the non-existence of these records has not yet been verified, the Board finds another remand is necessary to ensure that the October 2012 remand instructions are fully addressed and complied with prior to adjudicating the merits of the remaining issue on appeal.  If the records are determined to be unavailable, the AOJ should inform the appellant of the unavailability of his records pursuant to 38 C.F.R. § 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the October 2012 Board remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must submit another request to the NPRC, and any other appropriate repository, in an attempt to obtain any treatment records prepared by or maintained by any reserve unit or the NPRC.  A search should be conducted for any sick and/or morning reports for Tank Company, 295th Infantry mentioning any incidents or information specific to the appellant from October 17, 1957, to June 15, 1958.  The AOJ must identify the subject of its request as being information specific to the appellant and not his unit activity.  Further, the AOJ should specify that it is searching for records dated from October 17, 1957 to June 15, 1958.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).  If the records are not obtained or unavailable, inform the appellant pursuant to 38 C.F.R. § 3.159(e) and provide him an opportunity to submit the records.  All available records should be associated with the claims file and any negative responses should be properly annotated.  

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought is not granted, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


